— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered November 23, 1981, convicting him of criminal possession of stolen property in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel is granted leave to withdraw (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gulotta, Brown and Boyers, JJ., concur.